Citation Nr: 0127740	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  99-24 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for seizures.

7.  Entitlement to service connection for loss of visual 
acuity.

8.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for anxiety reaction.  


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1972, to include combat service in the Republic of Vietnam 
from August 1971 to April 1972.

In December 1975, the Washington, DC Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the veteran's 
original claim of entitlement to service connection for 
anxiety reaction.  The veteran was notified of the denial of 
the claim, and did not appeal.   

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating action 
in which the RO found that the veteran had not presented 
sufficient evidence to reopen the previously denied claim of 
service connection for an anxiety reaction.  By that same 
decision, the RO denied other recently submitted claims of 
service connection.  The Board remanded the case in January 
2001 for further development. 

In his notice of disagreement (NOD) submitted in September 
1999, the veteran claimed he was suffering the effects of 
hepatitis C, incurred during service.  The issue of service 
connection for hepatitis is not before the Board at this time 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence that headaches or a 
seizure disorder are related to the veteran's active duty 
service, and a seizure disorder was not compensably disabling 
within a year of his separation from such service.

2.  There is no competent evidence showing that the veteran 
has impaired hearing which is considered to be a disability 
for VA purposes.  

3.  Hypertension is not related to the veteran's military 
service; and hypertension was not manifested within one year 
of his separation from active duty. 

4.  The veteran is presumed to have developed type II 
diabetes mellitus due to Agent Orange exposure while serving 
in Vietnam.

5.  There is no competent evidence that the veteran currently 
suffers from PTSD.

6.  Refractive error of the eyes is not a disease or injury 
within the legislation applicable to service connection.  

7.  Service connection for anxiety reaction was denied by 
rating decision of December 1975.  The veteran was notified 
and did not timely disagree with that decision.

8.  Evidence received since the December 1975 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Headaches and a seizure disorder were not incurred in or 
aggravated by service, and a seizure disorder may not be 
presumed to have been so incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The claim of entitlement to service connection for 
bilateral defective hearing must be denied by operation of 
law.  38 U.S.C.A. §§ 1110, 5103A; 38 C.F.R. §§ 3.303, 3.385 
(2001); 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159, 3.326).

3.  Hypertension was not incurred in or aggravated during the 
veteran's active duty service; nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A; 
38 C.F.R. §§ 3.303, 3.307, 3.309; 66 Fed.Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159, 
3.326).

4.  Type II diabetes mellitus was incurred in military 
service.  38 U.S.C.A. §§ 1110, 5103A; 38 C.F.R. §§ 3.303; 66 
Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309); 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159, 3.326).  

5.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A; 38 C.F.R. §§ 3.303, 3.304 (2001); 66 
Fed.Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, 3.326).

6.  Refractive error of the eyes is not a disease or injury 
within the legislation applicable to service connection.  38 
U.S.C.A. §§ 1110, 5103A; 38 C.F.R. § 3.303; 66 Fed.Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159, 3.326).

7.  The December 1975 RO decision denying service connection 
for anxiety reaction is final; evidence submitted since that 
denial is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001); 66 Fed.Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159, 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Background

The veteran's DD Form 214 notes that he served in the 
Republic of Vietnam from August 1971 to April 1972.  His 
military occupation specialty was light weapons infantryman 
where he was awarded the Combat Infantryman's Badge.  

A careful review of the veteran's service medical records 
reflects that no pertinent defects were noted upon entrance 
examination.  On audiological evaluation, pure tone 
thresholds were within normal limits.  His blood pressure was 
134/84, and visual acuity measured as distant vision was 
20/20 in both eyes.  The report of an April 1972 separation 
examination noted normal hearing acuity, bilaterally, 
following examination by whispered voice at a distance of 
fifteen feet.  His blood pressure was 114/68.  Distant vision 
was reported as 20/30, right eye; 20/20 left eye; corrected 
to 20/20 in both eyes.  The service medical records are 
silent for any findings or complaints related to headaches, 
hearing loss, hypertension, diabetes mellitus, seizures or 
loss of visual acuity.

Post-service medical evidence includes VA treatment records 
and examination reports.  Outpatient treatment records from 
1974 and 1975 detail treatment for complaints of headaches 
and anxiety.  In October 1974, the veteran reported a history 
of headaches since Vietnam. A mild anxiety disorder was 
diagnosed was diagnosed that month.  Included within those VA 
records are two elevated blood pressure readings, one in July 
1974 (150/90), and one in February 1975 (138/98).  

The veteran was afforded a VA examination in July 1975.  He 
complained of sleeplessness, nightmares, headaches and 
nervous tension.  His blood pressure was 135/75.  Following 
physical examination, the diagnoses included history of 
headaches, etiology not yet determined, possible tension 
headaches.  The veteran was to be referred for a neurology 
consultation.  It is noted elsewhere on the report, however, 
that the veteran failed to report to that consultation.  The 
report of a psychiatric examination included the examiner's 
diagnosis of an unclassified anxiety reaction, manifested by 
tension, occasional headaches, sleeplessness and concern 
about physical condition. 

In a December 1975 rating action, the RO denied service 
connection for anxiety reaction.  The veteran was notified of 
that decision in January 1976, but did not appeal.  Evidence 
considered at that time included the veteran's service 
medical records and the report of the July 1975 VA 
examination.  In the decision, the RO noted that service 
medical records were negative for any complaints, findings, 
diagnosis or treatment of a neuropsychiatric condition.  It 
was further noted that service connection could not be 
granted on a presumptive basis.  

In February 1980, the veteran's blood pressure was recorded 
as 130/90.  He continued to be diagnosed with anxiety.

In July 1982, the RO received a certification from the VA 
Medical Center (VAMC) in Washington which noted that the 
veteran had been a patient from September to October 1980 for 
treatment of alcoholism.  A summary of that hospitalization 
was reportedly unavailable.  

In a March 1998 statement, the veteran indicated that his 
"claim" for anxiety disorder has worsened.  He complained 
of nightmares, headaches and hearing difficulties.  He 
further reported that he suffered from high blood pressure, 
diabetes, visual problems and PTSD.  

In a February 1999 letter to the veteran, the RO informed the 
veteran that he had been notified in January 1976 that his 
claim of entitlement to service connection for a nervous 
disorder had been denied; however, because he did not appeal 
that decision, it was final.  The veteran was further 
informed of the need to submit new and material evidence in 
order to reopen that claim and the RO offered an example of 
the type of evidence that would suffice.  

The veteran was afforded a VA audiological examination in 
September 1998.  It revealed pure tone air conduction 
thresholds as 10, 15, 5, 20 and 15 decibels in the right ear 
at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  Like 
measurements of the left ear were 10, 15, 10, 15 and 15 
decibels.  Speech discrimination scores of 100 percent were 
recorded for each ear.  The examiner noted that the veteran's 
hearing was normal in both ears. 

The report of a September 1998 VA examination for diabetes 
mellitus noted that the veteran had been diagnosed as having 
non-insulin dependent diabetes mellitus four years prior, but 
was placed on medication two years ago.  The veteran reported 
that he had a six year history of hypertension, treated with 
medication.  He was also noted to have a history of seizures, 
the most recent approximately two weeks prior to the 
examination.  On physical examination, the following blood 
pressure readings were recorded:  180/100, sitting; 176/90, 
standing; 174/90, supine.  The veteran's seizures were to be 
evaluated by neurology.  Diagnoses included past history of 
hypertension, past history of seizures and insulin-dependent 
diabetes mellitus, apparently uncomplicated to date. 

The report of a September 1998 VA psychiatric examination 
yielded a diagnosis of psychiatric disorder, not otherwise 
specified.  The examiner noted that the veteran reported some 
combat experience in Vietnam and reported having continued 
nightmares of fighting.  The veteran reported hallucinations 
and hearing voices off and on since 1972.  He reportedly 
began drinking in high school and then drank more while in 
Vietnam.  He acknowledged a history of seizures and 
blackouts.  On mental status examination, the veteran 
acknowledged ongoing difficulty with sleep, with problems 
falling to sleep and awakening to vivid nightmares.  He 
further acknowledged occasional suicidal ideation.  The 
examiner's assessment was that the veteran had combat 
experience, had a history of alcohol dependence, in some 
remission, and psychotic disorder not otherwise specified. 

The report of an October 1998 VA eye examination included the 
veteran's report of a five year history of hypertension and 
three year history of diabetes mellitus; his past ocular 
history was unremarkable.  On examination, distant visual 
acuity without correction was 20/30-1 bilaterally.  With 
correction, it improved to 20/25-1 bilaterally.  The near 
visual acuity without correction was 20/20 bilaterally.  The 
diagnostic impression was refractive error.  There was no 
evidence of diabetic eye disease.  

In the August 1999 rating action presently on appeal, the RO 
denied the veteran's claims of service connection as not well 
grounded, and determined that sufficient evidence had not 
been submitted to reopen the previously denied claim of 
entitlement to service connection for anxiety reaction.  

The veteran failed to appear for an April 2000 hearing that 
had been scheduled at his request. 

When the Board initially reviewed the veteran's appeal in 
January 2001, it was noted that the statement of the case 
(SOC) issued in November 1999 did not properly identify the 
issue with regard to the claimed nervous disorder.  The Board 
noted that the rating decision had properly addressed the 
jurisdictional question of whether new and material evidence 
had been submitted to reopen the claim, but the SOC did not 
provide the veteran with the law and regulations governing 
reopening.  On remand, the RO was directed to issue a 
supplemental statement of the case (SSOC) with the 
appropriate citations and discussions.  

The RO was further directed to contact the veteran and obtain 
information necessary to obtain any pertinent treatment 
records.  Thereafter, the veteran was to be afforded 
appropriate VA examinations in order to obtain medical 
opinions as to the etiology of the claimed conditions.  

In an April 2001 letter to the veteran, the RO requested that 
he provide information regarding any treatment received for 
the claimed conditions.  The RO further notified the veteran 
of the type of evidence that should be submitted in 
connection with this claims of entitlement to service 
connection, and advised what actions were his responsibility 
and what actions the RO would take to assist him.  

A notation within the claims folder indicates that VA 
examinations scheduled for July 2001 were canceled because 
the veteran failed to report.  

In July 2001, the veteran submitted a signed consent and 
authorization regarding treatment records and reported that 
he was being treated at the VAMC in Washington, DC for 
complications of diabetes.  He reported the dates of 
treatment as "current."  VA outpatient clinic records 
reveal that treatment for type II diabetes mellitus.

In a statement dated that same month, the veteran reported 
that he was suffering several medical problems as a result of 
diabetes mellitus, which he felt was incurred as a result of 
exposure to herbicides during service. 

A SSOC issued in September 2001 characterized the issue with 
regard to the claimed anxiety reaction as new and material.  
In the section referable to pertinent laws and regulations, 
the RO noted "As previously stated."  In the Reasons and 
Bases portion of the SSOC, the RO provided the law with 
regard to reopening a claim, and determined that the veteran 
had not submitted sufficient evidence to do so.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 C.F.R. 3.303(d).  
Thus, service connection will be established when a appellant 
has a current disability that is related to an injury or 
disease incurred (or aggravated) in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

Headaches and seizure disabilities.  Service connection for 
headaches and seizures is not warranted because there is no 
competent evidence relating the veteran's complaints to 
service, and no competent evidence that a seizure disorder 
was compensably disabling within a year of his separation 
from active duty.  Indeed, the only evidence relating the 
current complaints to service are those offered by the 
veteran.  As a lay person, however, such an opinion is beyond 
his expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board remanded the case in order to afford the 
veteran a VA examination and obtain a medical opinion as to 
the etiology of the claimed headache and seizure 
disabilities; however, he did not report for that 
examination.  As such, the decision must be based on the 
evidence of record.  38 C.F.R. § 3.655 (2001).  As there is 
no medical or other competent evidence of a causal connection 
between headaches and a seizure disorder and service, the 
Board must conclude that the preponderance of the evidence is 
against the claims.  Hence, service connection for headaches 
and seizures is denied. 

Defective hearing.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  In this case, none of the 
audiometric findings of record (both in-service and post-
service) meet the requirements for a disability under the 
provisions of 38 C.F.R. § 3.385.  In fact, the recent VA 
examination included the examiner's characterization of the 
veteran's hearing acuity as normal.  Therefore, service 
connection is not warranted for hearing loss as a matter of 
law.  The appeal is denied. 

Hypertension.  In addition to direct service connection, 
service connection may be granted if a veteran develops 
compensably disabling hypertension within one year from 
separation from service.  In such a case, the disease may be 
presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  

After a review of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection is not warranted for hypertension.  In analyzing 
the veteran's claim, the Board observes that 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2001), states in Note (1) that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

The service medical records do not include any blood pressure 
reading manifested by a diastolic blood pressure 
predominantly 90mm. or greater, or systolic blood pressure 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Moreover, there are no readings 
meeting the criteria for a compensable evaluation within one 
year following separation from active duty.  The September 
1998 VA examinations which included a diagnosis of 
hypertension also noted the onset of that condition only 
within the prior three or four years.  Absent competent 
medical evidence linking hypertension to service, service 
connection is not warranted.  As noted previously, the RO 
attempted to offer the veteran an examination in order to 
obtain competent medical evidence in support of his claim; 
however, he failed to report to that examination.  

Diabetes mellitus.  Effective July 9, 2001, 38 C.F.R. § 
3.309(e) was amended to establish presumptive service 
connection for Type II diabetes based on herbicide exposure.  
66 Fed.Reg. 23168 (2001).  In the case of a veteran who had 
active wartime service for ninety days or more and active 
service in Vietnam between January 9, 1962 and May 7, 1975, 
specified diseases resulting from exposure to an herbicide 
agent, including Agent Orange, that become manifest to a 
degree of 10 percent or more in the manner prescribed by law 
will be considered to have been incurred in service, even 
absent a service record or other evidence to that effect, 
unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Exposure to an herbicide agent will only be presumed in the 
case of a veteran with an enumerated § 3.309 illness unless 
there is affirmative evidence that exposure did not occur. 38 
C.F.R. § 3.307(a)(6)(iii). 

The veteran served in Vietnam during the requisite time 
period and has been diagnosed with diabetes mellitus.  The 
Board finds that the veteran's disability is managed by way 
of oral agents, such that his disability has become manifest 
to a degree of at least ten percent.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  As diabetes mellitus (Type 2 Diabetes) 
is a disease presumed to be associated with exposure to 
certain herbicide agents, applying the provisions of 38 
C.F.R. § 3.307(a)(6)(iii), it is presumed that during the 
veteran's service in Vietnam he was exposed to an herbicide 
agent.  As the veteran was exposed to an herbicide agent, and 
because he has compensably disabling diabetes mellitus, 
service connection will be presumed even if there is no 
record of the disease during service.

There is medical evidence that suggests that estimated date 
of onset of diabetes mellitus to be years after service.  
However, there is no competent medical evidence that the 
veteran's disability was not the result of his exposure to 
herbicides in Vietnam such that it would rebut the 
presumption of service connection for the veteran's 
disability.  See 38 C.F.R. § 3.307(d).

PTSD.  Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f). 

In the present case, the Board must conclude that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Although the 
record includes evidence that the veteran was in combat, the 
record does not include a current diagnosis of PTSD.  As 
noted, a grant of service connection for PTSD requires all of 
the following: medical evidence of a current diagnosis, a 
medical link between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

There is no competent evidence that the veteran currently 
suffers from PTSD.  It was contemplated that the VA 
examination conducted pursuant to the January 2001 Board 
remand would yield medical evidence necessary to a 
determination of this claim; however, as noted herein, the 
veteran failed to report to the examination.  As such, there 
is no competent medical evidence in support of his claim.  

The fact that the veteran engaged in combat does not remove 
the fundamental requirement for a diagnosis of PTSD, rather 
his combat experience is taken into consideration when 
assessing the credibility of stressors.  Thus, in the absence 
of a competent diagnosis of PTSD there can be no medical 
evidence linking the claimed symptomatology to alleged 
stressors.  The claim of service connection for PTSD must be 
denied.

Loss of visual acuity.  The report of an October 1998 VA 
examination yielded a diagnosis of refractive error of the 
eye; the examiner specifically noted that there was no 
evidence of diabetic eye disease.  The evidence of record 
does not reflect that any eye disorder, other than a 
refractive error, is currently diagnosed.  

Refractive error of the eye is not a disease or injury within 
the meaning of the law, and disability attributable to 
refractive error cannot be service connected.  38 C.F.R. §§ 
3.303(c), 4.9 (2001).  Service connection may, however, be 
granted for disability due to in-service aggravation of such 
a condition due to superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995).  

In this case, the only currently diagnosed eye disorder is a 
refractive error and the record includes no competent medical 
evidence or opinion than the veteran has any other eye 
disorder.  Further, no evidence has been presented which even 
suggests that a superimposed disease or injury resulted in 
aggravation of a visual impairment.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  Entitlement to 
service connection for visual impairment, currently diagnosed 
as refractive error is not permitted by law.  Accordingly, 
service connection must be denied.  38 C.F.R. §§ 3.303(c), 
4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to his appeal.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  To implement this law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  Except as specifically noted, the new regulations 
were effective November 9, 2000.  In the present case, 
however, the veteran has been notified of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  The RO contacted the 
veteran and notified him that specific information was 
required to adjudicate his claim.  The RO requested that he 
provide information necessary to obtain any pertinent 
treatment records.  In this regard, the Board notes that in 
response to that request, the veteran reported only that he 
was receiving current treatment for complications related to 
diabetes.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Pursuant to the Board's remand, the veteran was scheduled for 
a VA examination in connection with this claim; however, he 
did not report to the examination.  As such, the Board finds 
that the RO complied with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998); Smith v. Gober, 14 Vet. App. 199 
(2000).  Accordingly, the Board finds that the duty to assist 
and to notify the appellant has been fulfilled.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Finally, the Board considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters of service connection 
on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

New and Material Evidence

As noted herein, the veteran's original claim of service 
connection for anxiety reaction was denied by the RO in 
December 1975.  Evidence considered at that time included the 
veteran's service medical records and the report of the July 
1975 VA examination.  In denying the claim, the RO noted that 
service medical records were negative for any complaints, 
findings, diagnosis or treatment of a neuropsychiatric 
condition.  It was further noted that service connection 
could not be granted on a presumptive basis.  The veteran was 
notified of that decision in January 1976, but did not 
appeal.  That decision is final.  38 U.S.C.A. § 7105.

Where there is a prior final decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a claimant seeks to 
reopen a final decision based on new and material evidence, 
it must first be determined whether the evidence received 
since the last final disallowance of the claim is new and 
material under 38 C.F.R. § 3.156(a).  If the evidence is new 
and material, the claim is reopened and the merits of the 
claim may be evaluated after ensuring that the duty to assist 
has been met.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that during the pendency of this appeal, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) to implement the provisions of the 
VCAA.  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after November 9, 2000.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below. 

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. §  
5108)."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until new and material 
evidence has been submitted.  Thus, it is necessary that the 
case be adjudicated initially on the issue of whether new and 
material evidence is of record to reopen the claim.  If such 
evidence is presented the claim will be reopened, and any 
required development would be undertaken.  Elkins.  

Under the provisions of 38 C.F.R. § 3.156 (2001), "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  Id.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

Using these guidelines, the Board notes that the evidence 
previously available included service medical records and the 
report of a July 1975 VA psychiatric examination.  Evidence 
submitted since December 1975 includes certification that the 
veteran was hospitalized at the VAMC in September and October 
1980, reports of September and October 1998 VA examinations, 
and statements form the veteran offered in support of his 
claim.  The certification regarding the VA hospitalization 
included notification that a summary report of that 
hospitalization was unavailable.  

While the recently submitted medical evidence is new, in that 
1980 hospitalization and September 1998 VA examination were 
not of previously of record this evidence is silent for any 
competent suggestion that the veteran incurred an anxiety 
reaction during service.  

Finally, the veteran reiterated his claim that he is 
suffering an anxiety reaction which is related to service.  
This argument is cumulative of that previously proffered.  
The bases of the original denial of the claim was that there 
was no evidence of record that an anxiety reaction was 
incurred in or aggravated by service.  The recently submitted 
evidence only reiterates the claim originally considered.  
The medical records are silent for any opinion as to whether 
the veteran's present condition is related to service, either 
incurred in or aggravated thereby.  Even under the less 
stringent standard of materiality set forth in Hodge (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision"  id. at 
1363), the new evidence does not bear directly and 
substantially on the question of whether the appellant is 
suffering from an anxiety reaction which was incurred or 
aggravated in service.  The veteran, as a lay person 
untrained in the field of medicine, cannot offer his own 
opinion that he incurred the claimed condition during 
service.  Espiritu.

Finally, the Board notes that the January 2001 remand 
directed the RO to issue an SSOC with the law and regulations 
pertaining to reopening claims.  Although the September 2001 
SSOC did not include a recitation of the regulations 
themselves, the RO discussed the regulations in the Reasons 
and Bases portion of the SSOC.  Thus, the Board finds that 
the veteran had adequate notice of the pertinent laws and the 
RO substantially complied with the remand.  See Stegall.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

Service connection for headaches, defective hearing, 
hypertension, PTSD, a seizure disorder, and a loss of visual 
acuity is denied.  

Service connection for diabetes mellitus is granted.

New and material evidence to reopen the claim of service 
connection for anxiety reaction has not been submitted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

